I have the honour to address the General Assembly as the President of the Republic of Serbia — a country of good and honest people who gave me their trust and honoured me to with the task of representing them before the Assembly and in a world where, through their hard work, they have regained the place that belongs to them. When I was last in this Hall, two years ago (see A/72/PV.11), it was said that the situation in the world was harder than that of the prior year, 2016. I would not say that in 2019 it is any easier, for it is the contrary that is true.
Members have noticed that, like children, all of us gather in this big Hall when we need to hear what the great Powers think about us and our future. A bit scared and worried, we are happy when it is over and that we have not been mentioned in their speeches. Unfortunately, it is with mockery that we look at those who were mentioned because we were not in their shoes. And, in this way, we survive another year. I am not speaking about just one great Power but about all the great Powers. I come from a small country, albeit the largest in the Western Balkans, which suffered the most in the First World War. I come from a people who survived the most egregious suffering and the Jasenovac genocide in the Second World War and a people who, above all, want peace, stability and the possibility to move forward in the twenty-first century.
The former Yugoslavia — and its legal successor, Serbia — was one of the founders of the Movement of Non-Aligned Countries. Today, we are on the path towards membership of the European Union (EU), which is a strategic commitment of our country. But in this Hall and in any other place we will advocate more strongly than ever not only for respect for the rights, independence and sovereignty of small countries but also for the ability always to preserve equality and our right to freedom and independent decision-making by acting together.
That is why I am going to speak about Serbia and the region because one does not go without the other. Let me paraphrase Ernest Hemingway. Serbia is not an island, but, I proudly say, a part of the Balkans and it is stronger if those around it are stronger. That is why I strive for the region, almost to the same extent as I strive for Serbia. That is why we are so eager for the Balkans to accept a policy of cooperation and that is why we will always strive to talk to each other. We will always advocate a policy of peace and cooperation because it is the only way to create the necessary stability, without which there is no economic growth and progress.
I come from a country that had to face very difficult reforms in 2014. We were on the brink of bankruptcy and complete ruin. Today, Serbia has no problems with its public finances, and I want to report wonderful news to the citizens of my country. We expect one of the largest global credit agencies, as early as tomorrow, to increase not only the outlook but also the credit rating of our country. According to projections by experts of the International Monetary Fund (IMF), the gross domestic product of Serbia will cumulatively grow by 12.5 per cent, or 4 per cent a year, over the next three years. That result will not be achieved by any other country in the region.
The IMF envisages that the GDP per capita, which is a reliable indicator of the standard of living, will be $10,394 in 2023. That is an increase of approximately 45 per cent as compared to $7,207 last year. It will therefore have almost doubled in only five years.
Precisely because of its stable economic situation, in the first seven months of this year Serbia attracted €2.32 billion in foreign direct investment, which is much more than in the same period last year. It was the most successful year for Serbia.
Finally, Serbia has by far the lowest unemployment rate in the region, at 10.3 per cent. In addition, we invest in the future of Serbia through knowledge, and we are now known for the export of information technology products and software. Last year, that export exceeded €1 billion.
Here is an important question: do we live well? Do people in the region live well? The answer is no. We need decades of peace, hard and diligent work and great successes in order to bring ourselves closer to the developed European countries. Nevertheless, under such conditions and due to the economic progress, Serbia chose an independent foreign policy and independent decision-making as its path towards the future.
That is why we do not hide anywhere, not even in this Hall, but we praise the good and friendly relations that we have with the People’s Republic of China and the Russian Federation and the better and better relations with the United States of America because our task is to take care of our people. We do not care what someone else in the world may tell us, whether we were buying gas or chocolate, we chose the highest quality and the most affordable goods. We do not care what other big Powers think of that because we believe that we are entitled to think and to decide our own destiny and what is best for our own people, not do what other big and powerful ones think.
Members all know that we face problems regarding the territorial integrity of Serbia, that in fact we face the pending issue of Kosovo and Metohija. The unresolved problem of Kosovo and Metohija affects above all the economic progress and future of the young people in the region and in Serbia. That is why I will speak about efforts to resolve that despite all the obstacles.
The Serbian writer and diplomat Jovan Ducic said that enemies are only our friends in disguise, who distance themselves from us only because of some kind of misunderstanding or prejudice. The centuries-long problem of Kosovo and Metohija is far from a misunderstanding or prejudice, but we have courageously and realistically, with will and faith, started the quest for a lasting solution.
No one cares more about resolving this difficult burden than Serbia because it would provide not only our country but also the entire region with peace, stability, cooperation, economic prosperity and progress on our EU path. That is why we expect the world, especially the big Powers, to see, understand and support our positions and arguments, as well as not to support moves in the opposite direction, as they did in the crucial years from 1999 to 2008.
As the United States President John Kennedy said, we cannot negotiate with people who say what is mine is mine and what is yours is negotiable. That is why, as I see it, a lasting solution should be reached in such a way that neither of the parties would gain everything but they would gain enough.
Even though we do not recognize the unilaterally declared independence of the so-called Kosovo, just as fewer and fewer countries do — because in accordance with the legally binding Security Council resolution 1244 (1999), Kosovo and Metohija is an autonomous province within the Republic of Serbia, under the administration of the United Nations Interim Administration Mission in Kosovo (UNMIK) — in the desire for peace and stability, we had a dialogue with the Albanians who live there, facilitated by the European Union. Through our concessions, we made certain progress and witnessed it by signing the First Agreement of Principles Governing the Normalization of Relations. However, the obligations assumed under the respective Agreement were met only by Serbia. We continued the dialogue despite frequent tensions and incidents in Kosovo and despite the various unilateral moves of Pristina, which made it difficult, until it stopped due to the most unreasonable unilateral move of all, that is, the imposition of a 100 per cent tariff on the import of Serbian goods, which actually means the full termination of the flow of goods.
Between the time when Kosovo imposed tariffs, on 21 November 2018, and 21 August of this year, we lost approximately €350 million. The tariffs, which are still in force, also jeopardize the normal and dignified life of the Serbs in Kosovo and Metohija. Throughout this time, Serbia reacted moderately and responsibly to Pristina’s unilateral acts, not imposing countermeasures and trying to calm the situation.
It is not only the interests of Belgrade and Pristina that are intertwined through the problems of Kosovo and Metohija but also those of various international stakeholders. As long as it continues like that, Kosovo will be a source of endless political manipulation and instability. That is precisely why the presence of the United Nations, through the work of UNMIK, is necessary as a guarantee of safety for the Serbs living there.
Despite everything, I believe that the agreement between Serbs and Albanians is of the utmost importance to the stability of the Balkans and that those two nations have a role in our region that Winston Churchill intended for France and Germany when he spoke of uniting Europe. We are ready to continue to make efforts to reach a solution to the issue of Kosovo and Metohija. If that were not the case, we would not be starting to build the highway section from Nis to Pristina next year.
Serbia has always been a crossroads and, as such, it became the seat of the Southeast Europe Transport Community. We have just finished the highway towards North Macedonia. At the beginning of November, we inaugurated a highway towards Bulgaria. We are building a highway towards Montenegro, and there is an ongoing plan to connect with Romania with a better road. We are building railways towards Hungary and modernizing the railways towards Montenegro and North Macedonia. It is my wish to revive the railway between Belgrade and Sarajevo.
Three days ago, I had an important meeting with the Prime Ministers of North Macedonia and Albania. We agreed to start working for ourselves, for our region, not to unite but to enable the free flow of goods, capital and services and to start creating a common market — to start something a little revolutionary because nations in the Balkans do not have to serve only others, but together they can achieve the best and greatest things for themselves.
Until today, we fought for who would support one, two or three big Powers and which Power would create a better future for us. I am not at all naive, and I know that in the future we will to a great extent depend on the big Powers. But everything that we can do ourselves we should not, and will not, leave to others. That is why the Balkans should belong to the Balkan nations — a sovereign and free people, who will know how to fight in the best way for their own future. We want the same for all other nations worldwide and we will always fight for that in this noble institution.
In approximately 10 days, Serbia will also start to build a highway between Belgrade and Sarajevo, just as we have already built, or are building, many roads and railways because we want to be closer to all our neighbours so as to get to know and understand each other better. We are also building a highway towards Banja Luka to help reduce political tensions resulting from cross-border provocations and to lead to an increase in cooperation.
One of the ways to achieve that cooperation is through the establishment of a regional economic zone. No one should be afraid that a new Yugoslavia is hiding behind this idea, or that it is an expression of, or a desire for, Serbian hegemony, just because it is coming from Belgrade. I believe that our small divided markets in the Western Balkans would be of far more interest to everyone if we were to act together. A regional cooperation and economic zone would not be a substitute for the European Union, but it could be an expression of our concern for ourselves, at least until we finalize the long process of achieving European integration.
Serbia respects all States Members of the United Nations and their territorial integrity and sovereignty. We have never asked, nor will we ever ask, for something that is not ours. We expect to receive the same level of respect. We do not grant ourselves the right to divide the world into who is good and who is bad, nor to evaluate what is right and what is wrong. We are proud of our freedom-loving tradition and our historical contribution to the fight to uphold law and justice. We advocate that all outstanding issues in the world be resolved in a peaceful manner through dialogue and in line with international law and the relevant General Assembly and Security Council resolutions.
We want to cherish old friendships and build new ones, which is why we are proud to say, here, in the most important Hall in the world, that we will do our best to improve our cooperation with all African, Asian and Latin American countries. That is also how we see the future of Serbia and the future of the world. However, friendship is not something that can be given once and last forever — it should be continuously maintained and nurtured. In that regard, the countries of the world can always rely on Serbia.
As I said before, we are on our path towards joining the EU and we have partnerships and relations with Western countries, including increasingly intensive cooperation with the United States of America. We are also proud of our excellent relations with Russia and China, and cooperation with friendly African, Asia-Pacific and Latin American countries is another focus of Serbian foreign policy.
“If there is anything that a man can do well, I say let him do it. Give him the chance.” With those words, often attributed to the great statesman Abraham Lincoln, I would like to thank the Assembly for its attention and conclude by saying a few words in Serbian, which will be very well understood by an entire region: “Balkan, balkanskim narodima; zivela Srbija”.
